DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 03/10/2021. has been entered.

     Claims 1-63 have been canceled.

     Claim 64-94 have been added.

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

4.  Applicant’s Information Disclosure Statements, filed 03/23/2021 and 111/09/2021 are acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 

   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.  This waiver is limited to the specification, including the claims and drawings in the U.S. application (or portion of the application).  If material other than the specification, including the claims, and drawings in the filed of a U.S. patent application is being cited in an IDS< the IDS must contain a legible copy of such material. 
     The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

5. The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.  Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claim 84 is indefinite in the recitation of the methods of claim 42 wherein neither plasmapheresis nor immunoglobulin is administered to the recipient” because it is unclear and confusing in the context of the claimed methods that administer anti-C5 antibodies under various dosing regimens and includes a step of administering thymoglobulin, which are anti-C5 antibodies that thymoglobulin are immunoglobulins.

     While the recitation of claim 84 “wherein immunoglobulin is not administered” could be read on non-anti-C5 antibodies or claim 42 is the only time anti-C5 antibody is administered,
    Applicant is required to clarify the metes and bounds of claim 45.

    Given that the recitation of claim 84 “wherein immunoglobulin is not administered” could be read on non-anti-C5 antibodies or claim 81 is the only time anti-C5 antibody is administered,
    claim 45 is included in the election of species.

      Since plasmapheresis is not required by the claimed methods and prior art teachings
      claim 45 is included in the prior art rejections.

     Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06

7. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.
       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to     make and use the same and shall set forth the best mode contemplated by the inventor of 
carrying out his invention.

8.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 64-86 and 90-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
    The instant claims are drawn to “an anti-C5 antibody and binding fragments” encompassing various structural and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies or binding fragments” with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #22)  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #24) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; 31) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #20) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395) (1449; #26),
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   
     While the specification disclose anti-C5 antibodies, including anti-C5 antibodies, including eculizumab, BNJ441, BNJ421, suitable methods of making antibodies and variants thereof  (see paragraphs [0081]-[0098] of the specification),
     the claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of the claimed anti-C5 antibodies and antigen binding fragments thereof including variants and antibodies that do not have sufficient structure (e.g., heavy and light variable regions, six CDRs and antigen specificity) encompassed by the claimed invention 
and claimed functional attributes / specificities.  

   In turn, applicant’s reliance upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities (e.g., see paragraphs [0081]-[0098] of the specification).

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies and binding fragments thereof, including variants and antibodies that do not have sufficient structure (e.g., heavy and light variable regions, six CDRs and antigen specificity) encompassed by the claimed invention. 

     The claims do not define the relevant identifying characteristics, namely the relevant structural features of the claimed anti-C5 antibodies, antigen binding fragments including variants and antibodies that do not have sufficient structure (e.g., heavy and light variable regions, six CDRs and antigen specificity) encompassed by the claimed invention. 
that would identify the claimed antibodies encompassing the various anti-C5 antibodies and  modifications encompassed by the claimed antibody specificity and functional attributes.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed anti-C5 antibodies comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-C5 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C5 antibodies to demonstrate possession. 
     Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
   “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C5 antibodies encompassed by the claimed “limitations”. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).


    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of administering anti-C5 antibodies by describing the anti-C5 antibodies encompassed by the claimed “limitations”, 
    but does not describe the structure-identifying information about the claimed anti-C5 antibodies encompassed by the claimed “limitations”,, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C5 antibodies encompassed by the claimed “limitations” themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C5 antibodies encompassed by the claimed “limitations”.

    Here, applicant is claiming anti-C5 antibodies and binding fragments” encompassing variable structural / functional variability, including certain structural elements by describing anti-C5 antibodies and binding fragments” in the specification,
    but does not describe sufficient structure-identifying information about the claimed anti-C5 antibodies and binding fragments”, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C5 antibodies and binding fragments” encompassing the claimed “limitations” themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying information of the claimed anti-C5 antibodies and binding fragments.

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

    Therefore, there is insufficient written description for the genus of anti-C5 antibodies and binding fragments encompassing by the claimed “limitations” to provide sufficient structure for the claimed anti-C5 antibodies and binding fragments comprising the “limitations” above at the time the invention was filed and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
      A person shall be entitled to a patent unless –

     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

11. Claims 64-71, 73, 74, 76-79, 81, 84-87, 90, 91 and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #2) (see entire document). 

     Anonymous: NVTO2567085 disclose Safety & Efficacy of Eculizumab in the Prevention of AMR in Sensitized Recipients of a Kidney Transplant from a Deceased Donor in a Phase 2 trial, including the administration of eculizumab (1200 mg administered iv over 35-45 minutes; 900 mg iv over 35-45 minutes), including prior exposure to organ / tissue allografts, pregnancy, blood transfusion, specific donor’s HLA.
    
     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.

    The recitation of the claims drawn to “wherein the therapeutically effective dose of the anti-C5 antibody / eculizumab” reads on the characterization or conclusion or intended results of an effective dose of the anti-C5 antibody / eculizumab including the administration of 1200 mg / 900 mg doses to treat AMR in sensitized recipients of a kidney transplant.

    Note that the claims SEQ ID NOS. are explicitly taught or inherent properties of the prior art eculizumab anti-C5 antibody.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

   Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  
    Although the reference does not disclose all of the limitations recited in wherein clauses, the claimed functional limitations would be inherent properties of the referenced methods of administering 1200 mg / 900 mg of anti-C5 antibodies / eculizumab. 

12. Claims 64-87 and 90-94 are rejected under 35 U.S.C. 103 as being upatentable over of Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #11) 
in view of Morath et al. (Transplant International 25: 633-645, 2012) (1449; #6), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011) (1449; #5), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #36), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011) (1449; #31), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012) (1449; #32), and Rother et al. (US 2012/0225056) (1449; #1).

     Anonymous: NVTO2567085 disclose Safety & Efficacy of Eculizumab in the Prevention of AMR in Sensitized Recipients of a Kidney Transplant from a Deceased Donor in a Phase 2 trial, including the administration of eculizumab (1200 mg administered iv over 35-45 minutes; 900 mg iv over 35-45 minutes), including prior exposure to organ / tissue allografts, pregnancy, blood transfusion, specific donor’s HLA.

     Anonymous differs from the claimed methods by not disclosing all the claimed limitations of the characteristics, properties and intended uses of effective amounts and therapeutic regimens, as well as known use of immunosuppressives and thymoglobulin in transplantation regimens.

     The following teachings provide for accomplishing and monitoring of therapeutic and diagnostic endpoints that address the therapeutic regimens to prevent, treat, desensitize before, during and after transplantation with respect to antibody-mediated kidney transplantation.

     Morath et al. teach the Prevention of Antibody-Mediated Kidney Transplant, including prevention and desensitization before transplantation to avoid sensitizing events as a major cause of late kidney graft failure and reliance upon close monitoring of kidney function,
      including kidney transplant recipients often have a history of positive complement-dependent cytotoxicity cross-match and circulating donor-specific antibodies relevant for claims 26-32  (e.g., see Measure for successful transplantation of sensitized patients, Table 1).
     (see entire document, including Summary, Sensitization as a major obstacle in kidney transplantation; Prevention of antibody-mediated allograft injury by avoidance of sensitization; Precise characterization; Measure for successful transplantation of sensitized patients, Desensitization, Special programs; Post-transplant HLA alloantibody; Summary and Conclusions).
    Marfo et al. teach Desensitization Protocols and Their Outcome, including studies utilizing biopsies of desensitized patients reporting antibody-mediated rejection
 And note that patients need to premediated with methyl-prenisonlone (see Bortezomib on page 923), Complement Inhibitors, including eculizumab (page 923), including CDC / flow cytometry  in Pretransplantation Immunologic Risk Assessment on pages 927-929, Interpretation of Allograft Biopsies on pages 929, Approach to Sensitized Patients on pages 931-932 and Figure 2 
     (see entire document, including Summary, Introduction, Treatment Options, including Tables 1 /2, Current Problems, Interpretation of Allograft Biopsies, Side Effects of Agents, Economic Effect of Desensitization Protocols, New Agents, Kidney Paired Exchange, Approach to Sensitized Patients, Summary and Future Directions.

    Tait et al. report Consensus Guidelines on the Testing and Clinical Management Issues Associated with HLA and Non-HLA Antibodies in Transplantation including a comprehensive list of recommendations is provided covering the technical and the pretransplantation and posttransplantation monitoring of HLA antibodies in solid organ transplantation
 (see entire document, including Background, Abstract, Introduction, Technical Aspects, Antibody Testing Pre-Transplantation, Future Directions and Research). 

     Stegall et al. (American Journal of Transplantation) teach that terminal complement inhibition decreases antibody-mediated rejection in sensitized renal transplant recipients, including Patients and Treatment Protocols, including patients treated with Thymoglobulin, tacrolimus, mycophenolate mofetil, prednisone; eculizumab treatment prior to and postoperative to transplantation, including weeks, dosing of 600 mg / 1200 mg, monitoring eculizumab pharmacokinetics (see entire document, including Abstract, Introduction, Methods, Results and Discussion; including Figures 1-3 and Tables 1-2).





     Stegall et al.  (Nature Reviews Nephrology) teach the role of complement in antibody-mediated rejection in kidney transplantation) Positive crossmatch transplantation, Prevention of AMR by eculizumab, including Key Points, Box1: Diagnostic features of antibody-mediated rejection in kidney grafts), encompassing the claimed methods / limitations associated with effective amounts and treating sensitized allograft recipients with eculizumab provide at different times, including at the time of transplantation, post-operative and weekly to reduce AMR, including demonstrating that terminal complement activation is critical in the development of early AMR and testing therapeutic levels with hemolytic assays, for example
   (see entire document, including Abstract, Introduction, Historical Perspective, Positive crossmatch transplantation, Prevention of AMR by eculizumab, Chronic antibody-mediated injury, Other unanswered questions, Complement in T cell-mediated rejection, Conclusions)

     Rother et al. teach treating complement-associated disorders with inhibitors of C5, (e.g., see Summary, Detailed Description, Examples, Claims)
     including antibody-mediated rejection [0061], [0062], [0066], [0074])
     including with the anti-C5 antibody eculizumab or pexelizumab or antigen-binding fragments thereof (e.g., see  paragraphs [0024], [0060]-[0075], [0113], [0134], [0148]-[0183], [0231]-[0249]), 
     including administering anti-C5 antibodies (eculizumab) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition , including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including 300, 600, 900 / 1200 mg and known methods of administration (e.g. intravenously) (see paragraphs [0026]-[0079], [0231]-[0249])
     including effective amounts, including inhibiting of C5 and ameliorating of at least one condition parameters / symptoms, including lessening of the severity or eliminating the occurrence (e.g., see paragraphs [0020], [0021], [0147], [0188], [0190])
    (see entire document, including Abstract, Technical Field, Background, Summary, Detailed Description, Examples, Claims).

    The recitation of the claims drawn to “wherein the therapeutically effective dose of the anti-C5 antibody / eculizumab” reads on the characterization or conclusion or intended results of an effective dose of the anti-C5 antibody / eculizumab including the administration of 1200 mg / 900 mg doses to treat AMR in sensitized recipients of a kidney transplant.

    Note that the claims SEQ ID NOS. are explicitly taught or inherent properties of the prior art eculizumab anti-C5 antibody in claims 52.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
   Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  

    Although certain prior art references do not disclose all of the limitations recited in wherein clauses, the claimed functional limitations would be inherent properties or properties that would naturally flow from the administration of the referenced methods of administering 1200 mg / 900 mg of anti-C5 antibodies / eculizumab and maintaining effective amounts in the treatment of patients, including transplanting a kidney from a donor to a recipient who is sensitized to the donor.  

    The recitation of the claims drawn to “wherein the therapeutically effective dose of the anti-C5 antibody” has certain functional properties do not necessarily limit the method defined by
the claims, since these wherein clauses simply expresses the intended result of a process step positively recited (e.g., treating with therapeutic effective doses”). 

     Doses and dosage regimens are result effective variables, including the concentration of the active substance, dosing regimen and mode of administration where the desired effects was known and practice. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     It is not inventive to discover the optimum or workable ranges by routine experimentation.  (see In re Aller, 220 F.2d 454 456 (CCPA 1955).
     Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical ranges. (see In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003)
     Discovery of an optimum values of a result effective variable in a known process is ordinary within the skill of the art. In re Geisler 116 F.3d (Fed Cir. 1997) quoting In re Antonie (CCPA 1977), In re Boesch (CCP 1980

     Given the teachings of the prior art including administering anti-C5 antibodies (e.g. eculizumab) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition, including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including  900 / 1200 mg and known methods of administration and
    as both doses and dosage regimens were known to the ordinary artisan, 
    it would have been obvious to optimize both the dosages and dosage regimens to inhibit and complement activation in order therapeutic and desensitization protocols to treat, prevent to treat AMR and prevent graft rejection.

     Note that the prior art teach the pharmacokinetics and the monitoring of anti-C5 antibodies in the treatment of complement associated disorders, including antigen-mediated rejection.

     Given the teachings of the prior art to provide a range of ant-C5 antibody doses in a dosage regimen that extends over weeks and months in order to treat complement associated disorders, including antigen-mediated rejection,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-C5 antibody over extended periods of times to treat antigen-mediated rejection wherein the doses would have optimized to achieve the desired effective amounts to maintain treatment at the time the invention was filed,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were explicitly taught by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / antigen-mediated rejection and the needs of the patient with an expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  
     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007). 

13. Claims 88 and 89 are rejected under 35 U.S.C. 103 as being upatentable over of Anonymous: NCTO1567085    (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #2) in view of Morath et al. (Transplant International 25: 633-645, 2012) (1449; #6), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011)  (1449; #5), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #9), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011) (1449; #7), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012) (1449; #8) and Rother et al. (US 2012/0225056)
    as they apply to claims 64-87 and 90-94 above,
    and further in view of Andrien et al. (US 2015/0299305) (1449; #1). 


   The teachings of Anonymous: NCTO1567085, in view of Morath et al., Marfo et al., Tait et al, Stegall et al. (American Journal of Transplantation), Stegall et al. (Nature Reviews Nephrology), 
Naji (US 2013/0028897 and Rother et al. are set forth above and differ from claims in not teaching particular BNJ441 and BNJ421 anti-C5 antibodies recited in claims.

    Andrien et al. teach anti-C5 antibodies having improved pharmacokinetics, including BNJ441 (e.g. see SEQ ID NOS: 8, 11-14 and paragraphs [0317]-[0441]) and BNJ421 (e.g., see paragraphs [0299]-[0300); Table 5) in addition to the anti-C5 antibody eculizumab (e.g., see paragraphs [0011], 29, 41-43, etc.; Tables 1, 5, 6, 9), 
     including their applicability to methods treating complement associated diseases (e.g., paragraphs [0010], [0052], [0132] ,[0182], [0217], [0232-0237], [0246], [0263-0274])
     including at the same time, before, after kidney transplantation ([paragraph [0263])
with effective doses (e.g., see paragraphs [0258], [0260], [0262]) of eculizumab, BNJ441 and BNJ421 anti-C5 antibodies (e.g., see Examples)
    (see entire document, including Abstract, Figures, Technical Field, Background, Summary  
Brief Description of the Sequences, Brief Description of the Drawings, 
Detailed Description, Examples, Claims). 

    The claims SEQ ID NOS. for claim 56 drawn to the BNJ441 (ALXN1210) anti-C5 antibody and claim 60 drawn to the BNJ421 anti-C5 antibody are taught or inherent in the prior art teachings.
    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
   Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
      Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  

     It would have been obvious to the ordinary artisan to substitute the BNJ441 and BNJ421 antibodies in methods of treating antibody-mediated rejection, given that are equivalent to the properties of eculizumab and provide better pharmacokinetics and for the reasons set forth in Section 12, which are incorporated herein.

14. No claim allowed.






15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
April 23, 2020Notice of Pre-AIA  or AIA  Status
September 10, 2022